DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-18 are currently pending for examination.

Claim Objections
3.	Claims 2 and 4 objected to because of the following informalities:  “the passenger” should be “the driver”.  Appropriate correction is required.
	Claim 5 is objected to because of the following informalities:  “the outputting of a primary warning…” should be “the outputting of the primary warning…”.  Appropriate correction is required.
	Claim 6 is objected to because of the following informalities:  “the outputting of an instruction…” should be “the outputting of the instruction…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the passenger" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be “the driver” instead of “the passenger”.
	Claim 17 recites the limitation "the passenger" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be “the driver” instead of “the passenger”.
	Claims 2-15 depend on claim 1. Claims 2-15 are indefinite because they depend on a base claim that is indefinite.

Allowable Subject Matter
6.	Claims 16 and 18 allowed.
	Claims 1-15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and any objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Zingaretti et al. (US 2018/0214072)
	Chattopadhyay et al. (US 2017/0164887)
	Celestini et al. (US 2019/0240126)
	Krohn et al. (US 2019/0183764)
	Lee et al. (US 2019/0142725)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689